Citation Nr: 1133533	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  05-35 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for glaucoma, prior to August 4, 2008.

2.  Entitlement to a rating in excess of 30 percent for glaucoma, from August 4, 2008.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 until his retirement in April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for glaucoma.  This case was previously before the Board in December 2007, at which time it was remanded for additional development of the record.  Based on the receipt of additional evidence, the RO, by rating action dated July 2009, assigned a 30 percent evaluation for glaucoma, effective August 4, 2008.  The Veteran continued to disagree with the assigned rating.  In August 2009, the Board again remanded the claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent visual field testing by the VA in April 2011.  In discussing the findings of this test, the supplemental statement of the case did not use the results from the proper meridians (See 38 C.F.R. § 4.76a, Table III).  The RO apparently assumed the first eight results represented the meridians to be used, but this is not true.  Thus, the RO should readjudicate the claim based on the eight principal meridians noted in Table III.  

In addition, following a request for information from the VA, the Veteran submitted the appropriate release forms (VA Form 21-4142) showing treatment at three private facilities from June 2008 to September 2009.  During the VA examination in March 2011, he referred to treatment from a provider at yet another facility.  The RO/AMC has not attempted to obtain these records.  The Veteran asserts he had eye surgery in 2009 and again in 2010.

Under the circumstances of this case, the Board finds that additional development of the record is required.  The Board regrets any additional that will result from the actions requested below.  Accordingly, the case is REMANDED to the RO for action as follows:

1.  The RO should contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for glaucoma since 2008.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.  Appellant is also free to obtain these records and submit them if he so desires.  The claims folder should contain documentation of all attempts made to obtain records.

2.  The Veteran should then be afforded a VA ophthalmology examination to determine the nature and extent of his glaucoma.  All necessary tests, including visual field tests, should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


